08-01789-smb       Doc 19626         Filed 07/13/20 Entered 07/13/20 15:07:52      Main Document
                                                Pg 1 of 8




 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

  SECURITIES INVESTOR PROTECTION                        Adv. Pro. No. 08-1789 (SMB)
  CORPORATION,

                           Plaintiff,                   SIPA Liquidation

                      v.
                                                        (Substantively Consolidated)
  BERNARD L. MADOFF INVESTMENT
  SECURITIES LLC,

                           Defendant.

  In re:

  BERNARD L. MADOFF,

                           Debtor.

   FINAL APPLICATION OF HIGGS & JOHNSON (FORMERLY HIGGS JOHNSON
     TRUMAN BODDEN & CO.) AS SPECIAL COUNSEL TO THE TRUSTEE FOR
       ALLOWANCE OF COMPENSATION FOR SERVICES RENDERED AND
     REIMBURSEMENT OF EXPENSES INCURRED FROM DECEMBER 1, 2019
                   THROUGH MARCH 31, 2020 AND FOR
               RELEASE OF FEES PREVIOUSLY HELD BACK

           Mr. John Harris, together with the members and associates at the law firm of Higgs &

 Johnson, special counsel for Irving H. Picard (the “Trustee”), trustee for the liquidation of the

 business of Bernard L. Madoff Investment Securities LLC (“BLMIS” or “Debtor”) under the

 Securities Investor Protection Act of 1970, 15 U.S.C. §§ 78aaa et seq. (“SIPA”), and Bernard L.

 Madoff, submits this Application for final compensation of legal fees in the amount of $1,401.20

 and reimbursement of expenses in the amount of $101.81 for the period from December 1, 2019

 through March 31, 2020 (the “Compensation Period”). Moreover, because Higgs & Johnson has

 ceased to act as special counsel to the Trustee, it seeks release of fees previously held back
08-01789-smb      Doc 19626      Filed 07/13/20 Entered 07/13/20 15:07:52             Main Document
                                            Pg 2 of 8



 (“Holdback”) in the amount of $24,396.49. In support of the Application, Higgs & Johnson

 respectfully submits as follows:

                                        I. BACKGROUND

        1.      On December 15, 2008, Judge Stanton of the United States District Court for the

 Southern District of New York, upon application filed on the same date by the Securities

 Investor Protection Corporation (“SIPC”), entered an order calling for the liquidation of BLMIS

 in accordance with SIPA and appointing the Trustee as BLMIS’s trustee.

        2.      BLMIS’s liquidation proceeding was removed to this Court pursuant to SIPA §

 78eee(b)(4), and, pursuant to SIPA § 78fff(b), is being conducted as though it were a case under

 chapters 1, 3, and 5 and subchapters I and II of chapter 7 of title 11 of the United States Code.

        3.      On April 21, 2009, this Court entered an order approving the Trustee’s motion to

 retain Higgs & Johnson, nunc pro tunc as of April 1, 2009, as special counsel to the Trustee in

 legal matters pertaining to Cayman Islands law.

        4.      The Trustee’s motion to retain Higgs & Johnson established a fee arrangement

 pursuant to which Higgs & Johnson agreed to a fee reduction in the amount of 10%. Higgs &

 Johnson also agreed to an additional holdback of fees in the amount of 20%, which will remain

 in effect until the conclusion of the liquidation period or the completion of Higgs & Johnson’s

 service to the Trustee.

                     II.SERVICES RENDERED BY HIGGS & JOHNSON

        5.      The legal services performed by Higgs & Johnson on behalf of the Trustee during

 the time period covered by this Application are as follows:

        6.      Higgs & Johnson advised to the Trustee regarding various issues under Cayman

 Islands law.




                                                   2
08-01789-smb      Doc 19626      Filed 07/13/20 Entered 07/13/20 15:07:52              Main Document
                                            Pg 3 of 8



        7.      Higgs & Johnson also monitored and advised the Trustee regarding BLMIS-

 related legal matters currently pending against defendants domiciled in the Cayman Islands.

                              III. COMPENSATION REQUESTED

        8.      The Application demonstrates how Higgs & Johnson has both added value to

 BLMIS’s estate and advanced BLMIS’s liquidation proceeding.

        9.      Higgs & Johnson has been mindful of the need to avoid undue legal fees in this

 case and has taken all reasonable steps to provide cost-effective representation while rendering

 services with the highest degree of skill and professionalism. To that end, Higgs & Johnson has

 staffed this matter leanly and endeavored to eliminate duplication of effort.

        10.     From December 1, 2019 Through March 31, 2020, Higgs & Johnson provided a

 total of 2.4 hours of legal services to the Trustee in this case. Prior to the 10% discount, the total

 amount of fees incurred in this time period was $1,556.88 and the total blended rate for

 professional services was $648.70/hour. After the 10% discount, the total amount of fees

 incurred is $1,401.20 and the total blended rate is $583.83/hour.

        11.     A breakdown of the total number of hours performed by each Higgs & Johnson

 timekeeper is provided in Exhibit A attached hereto.

        12.     Higgs & Johnson seeks reimbursement for out-of-pocket expenses incurred in

 connection with its representation of the Trustee during the Compensation Period in the amount

 of $101.81. An itemized list of these expenses is detailed in Exhibit B attached hereto.

                              IV. RELEASE OF THE HOLDBACK

        13.     For the prior compensation periods, the amount of the Holdback for Higgs &

 Johnson’s fees is $24,396.49.




                                                   3
08-01789-smb         Doc 19626     Filed 07/13/20 Entered 07/13/20 15:07:52           Main Document
                                              Pg 4 of 8



           14.    Since Higgs & Johnson will no longer act as special counsel for the Trustee

 following the determination of this application, Higgs & Johnson seeks a release of the entire

 Holdback upon the consent and approval of SIPC.

           15.    SIPC has advised that it will file a recommendation in support of the fees in this

 Application and the release of the Holdback in the amount of $24,396.49.

           16.    Accordingly, the present request for fees, including the release of fees previously

 held back, is $25,797.69.

                                      V.GENERAL MATTERS

           17.    All of the professional services for which compensation is requested herein were

 performed by Higgs & Johnson for and on behalf of the Trustee, and not on behalf of any other

 person or entity.

           18.    No agreement or understanding exists between Higgs & Johnson and any other

 person for sharing compensation received in connection with this case, nor has any other person

 or entity agreed to provide Higgs & Johnson with compensation for the legal services described

 herein.

           19.    SIPA § 78eee(b)(5)(A) provides in pertinent part that, upon appropriate

 application and after a hearing, “[t]he court shall grant reasonable compensation for services

 rendered and reimbursement for proper costs and expenses incurred . . . by a trustee, and by the

 attorney for such a trustee.” SIPA § 78eee(b)(5)(C) specifically establishes SIPC’s role in

 connection with applications for compensation and the consideration the Court should give to

 SIPC’s recommendation concerning fees, providing as follows:

           In any case in which such allowances are to be paid by SIPC without reasonable
           expectation of recoupment thereof as provided in this chapter and there is no
           difference between the amounts requested and the amounts recommended by
           SIPC, the court shall award the amounts recommended by SIPC. In determining
           the amount of allowances in all other cases, the court shall give due consideration


                                                    4
08-01789-smb      Doc 19626      Filed 07/13/20 Entered 07/13/20 15:07:52          Main Document
                                            Pg 5 of 8



        to the nature, extent, and value of the services rendered, and shall place
        considerable reliance on the recommendation of SIPC.

 SIPA § 78eee(b)(5)(C).

        20.     To the extent the general estate is insufficient to pay such allowances as an

 expense of administration, SIPA § 78eee(b)(5)(E) requires SIPC to advance the funds necessary

 to pay the compensation of Higgs & Johnson. See also SIPA § 78fff-3(b)(2).

        21.     At this time, the Trustee has determined that he has no reasonable expectation that

 the general estate will be sufficient to make a distribution to general creditors or pay

 administrative expenses. SIPC has advised the Trustee that it concurs with this determination.

 Accordingly, any fees and expenses allowed by this Court will be paid from advances by SIPC

 without any reasonable expectation by SIPC of recoupment thereof.

        22.     Therefore, with respect to this Application, Higgs & Johnson requests that

 consistent with SIPA § 78eee(b)(5)(C), the Court “shall award the amounts recommended by

 SIPC.” See McGraw v. Betz (In re Bell & Beckwith), 112 B.R. 876 (Bankr. N.D. Ohio 1990).

 Higgs & Johnson expects that SIPC’s recommendation in support of the relief sought by this

 Application will be filed with this Court separately.

        WHEREFORE, Higgs & Johnson respectfully requests that this Court enter an Order:

        a.      Granting this Application; and

        b.      Allowing and awarding $1,401.20 for professional services rendered by Higgs &

                Johnson to the Trustee from December 1, 2019 Through March 31, 2020; and

        c.      Allowing payment to Higgs & Johnson in the amount of $101.81 for

                reimbursement of expenses incurred by Higgs & Johnson from December 1, 2019

                Through March 31, 2020; and

        d.       Releasing $24,396.49 to Higgs & Johnson from the Holdback for prior



                                                  5
08-01789-smb     Doc 19626    Filed 07/13/20 Entered 07/13/20 15:07:52          Main Document
                                         Pg 6 of 8



                compensation periods; and

        e.     Granting Higgs & Johnson such other and further relief as this Court deems just

               and proper.


                                                  Respectfully submitted,

   Dated: July 13, 2020                           HIGGS & JOHNSON

                                            By: /s/ John Harris
                                                  John Harris
                                                  P.O. Box 866
                                                  Anderson Square
                                                  Building
                                                  Grand Cayman
                                                  KY1-1103
                                                  Cayman Islands
                                                  Telephone: +1(345) 949-7555
                                                  Fax: +1(345) 949-8492




                                              6
08-01789-smb   Doc 19626    Filed 07/13/20 Entered 07/13/20 15:07:52   Main Document
                                       Pg 7 of 8



                                        EXHIBIT A

                  SUMMARY OF FINAL FEE APPLICATION
      OF HIGGS & JOHNSON FOR SERVICES RENDERED FOR THE PERIOD
              OF DECEMBER 1, 2019 THROUGH MARCH 31, 2020

                              HOURLY       TOTAL HOURS TOTAL
                              RATE         BILLED      COMPENSATION
       John Harris            $672.04      0.4            $268.82
       Alyson Speirs          $644.03      2.0            $1,288.06

       Total                  $648.70      2.4            $1,556.88
       Total minus 10%        $583.83                     $1,401.20
       Discount
       Release of the                                     $24,396.49
       Holdback
       Total Compensation                                 $25,797.69
       to be Paid
08-01789-smb   Doc 19626   Filed 07/13/20 Entered 07/13/20 15:07:52   Main Document
                                      Pg 8 of 8



                                    EXHIBIT B

          EXPENSE SUMMARY OF HIGGS & JOHNSON FOR THE PERIOD
               OF DECEMBER 1, 2019 THROUGH MARCH 31, 2020


   EXPENSES                                  AMOUNTS
   Court Search Fees                         $97.56
   Stationery                                $4.25

   Total Expenses Requested:                $101.81
